Citation Nr: 1748848	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  03-05 216A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a right shoulder tendonitis capsulitis.

2.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the right leg.  

3.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the left leg.


ORDER

A 30 percent evaluation, but no higher, beginning June 16, 2009, but no earlier, for right shoulder tendonitis capsulitis is granted.  

A 20 percent evaluation for varicose veins of the right leg is granted.  

A 20 percent evaluation for varicose veins of the left leg is granted.  

FINDINGS OF FACT

1.  Beginning June 16, 2009, but not prior to that date, the Veteran's right shoulder demonstrates a limitation of motion to midway between side and shoulder level; however, throughout the appeal period, the Veteran's right shoulder is not shown to have limitation of motion to 25 degrees or less from the side, any ankylosis of the right scapulohumeral articulation, recurrent dislocation of the scapulohumeral joint, fibrous union, nonunion (false flail joint) or loss of head (flail shoulder) of the right humerus.

2.  By resolving doubt in his favor, the evidence throughout the appeal period more closely approximates to bilateral varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; the Veteran's varicose veins are not shown to have persistent edema and stasis pigmentation or eczema, with or without ulceration, during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for establishing a 30 percent evaluation, but no higher, beginning June 16, 2009, but no earlier, for right shoulder tendonitis capsulitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2016).  

2.  The criteria for establishing a 20 percent evaluation for varicose veins of the right leg have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2016).

3.  The criteria for establishing a 20 percent evaluation for varicose veins of the left leg have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from July 1954 to June 1958, from August 1958 to July 1959, and from July 1962 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the Veteran's right shoulder and varicose veins disabilities.  This case has been remanded by the Board several times, but most recently in June 2016.  The case has been returned to the Board at this time for further appellate review.  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Increased Evaluation for Right Shoulder Disability

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran filed his claim for increased evaluation of his right shoulder disability on May 21, 2001; in deciding this claim, the Board has contemplated all of the evidence since May 21, 2000.  See 38 C.F.R. § 3.400(o).  Throughout the appeal period, the Veteran's right shoulder disability has been assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5201.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2016).  In this case, the evidence demonstrates that the Veteran's right hand is his dominant hand.  Accordingly, the Board finds that the Veteran's right upper extremity, including his right shoulder, is his major extremity for purposes of evaluation.  

Diagnostic Code 5024, for tenosynovitis, re-directs the evaluator to limitation of motion codes for the appropriate affected parts.  Under Diagnostic Code 5201, for limitation of motion of the arm, a 20 percent evaluation is warranted for limitation of motion of the major or minor arm at the shoulder if it is limited to shoulder level, or a minor arm with limitation of motion to midway between the side and shoulder level.  A 30 percent evaluation is warranted for a major arm with limitation of motion to midway between the side and shoulder level, and for a minor arm with limitation of motion to 25 degrees from the side.  Finally, a 40 percent evaluation is warranted for a major arm with limitation of motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Alternatively, Diagnostic Codes are 5200 and 5202 are potentially applicable in this case.  Diagnostic Code 5200, which provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 30 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head.  A 40 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 50 percent when unfavorable, with abduction limited to 25 degrees from side.  Minor arm evaluations for each of those criteria are 10 percent less than the major arm evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2016).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity and, and a 30 percent evaluation with a marked deformity; malunion of the minor humerus with either a moderate or a marked deformity warrants 20 percent.  A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements; a minor arm with either of those symptoms is evaluated as 20 percent disabling.  Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion or false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder; again, the minor arm with those symptoms is evaluated as 10 percent less than the major arm evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).

Finally, Diagnostic Code 5203 does not provide for an evaluation in excess of 20 percent; therefore, as the Veteran's right shoulder disability has already been assigned an evaluation in excess of the highest possible evaluation available under that Diagnostic Code, the Board will no longer discuss Diagnostic Code 5203 in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).  

Turning to the evidence of record, the Veteran underwent a VA examination of his right shoulder disability in March 2002.  On examination, he had free bilateral shoulder function bilaterally, with end-of-range pain on movement; there was diffuse tenderness over the rotator cuffs bilaterally, with cracking and rubbing of the shoulder joint throughout range of motion.  X-rays of the right shoulder demonstrated a moderate degree of arthrosis in the acromioclavicular (AC) joint with arthritic formation of osteophytes at the lower edge of the AC joint that narrow the subacromial space; there was small circumscribed areas of calcification in the rotator cuff.  He was diagnosed with degenerative rotator cuff syndrome of his bilateral shoulders with early arthrosis of his bilateral AC joints.  

In an October 2005 private treatment record, the Veteran had complaints of pain in his shoulders.  X-rays obtained at that time show average grade arthrosis in the shoulder joint, with arthritic spur formation in the edges of the lower area of his AC joint, which narrowed the subacromial region.  The examiner noted the same findings and diagnoses as in the March 2002 examination.  

The Veteran underwent another VA examination on June 16, 2009, at which time he reported pain and a sense of restricted function; he could no longer raise his arms above horizontal in both the frontal and sagittal planes.  Movements triggered pain and the pain was diffusely localized in the depth of his joint.  

On examination, the Veteran's right shoulder demonstrated pressure pain in the regions of the dorsal capsule and tuberculum majus, with discrete pressure pain in the AC joint region and sulcus bicipitis.  The Veteran had range of motion to 60 degrees of anteversion, 20 degrees of retroversion, 40 degrees of abduction, and 20 degrees of adduction.  He had intense end-range-of-motion pain, respectively.  There was no motion past those points on either active or passive range of motion due to pain; the Veteran tensed his musculature accordingly.  X-rays demonstrated an intact rotator cuff bilaterally, without inflammatory changes of the rotator cuff, long biceps tendon, or bursae; the rotator cuffs were slightly thinned, without scarring, fresh signs of injury, or focal calcifications that could be discerned with certainty.  The examiner finally noted that the Veteran's right shoulder range of motion was questionable with regard to whether such corresponded to the actual restrictions, as the Veteran did not cooperate with the request to evaluate the full range of motion past the pain point.  

The Veteran underwent a private examination in September 2009, at which time it was noted that reaching for the back of the neck and back of the waist for purposes of checking the complex mobility of both shoulder joints could not be carried out; his thumbs could reach the level of the sacral bone on both sides, which indicated-in the examiner's opinion-that the Veteran's shoulders had "one-half" of their normal function.  

The Veteran underwent another VA examination in September 2012.  At that time he reported persistent, increasing complaints, particularly with lateral raising and rotary movements of his right arm.  On examination, neck and apron grip was not entirely possible for testing of complex shoulder mobility; in apron grip, the thumbs reached only the height of the sacrum on both sides.  There was marked tenderness over the supraspinatus and deltoid muscles bilaterally.  The Veteran had 80 degrees of elevation, 40 degrees of retroversion, 40 degrees of both inner and outer rotation with upper arm at 80 degrees, 80 degrees of abduction, and 30 degrees of adduction, bilaterally.  

X-rays obtained at that time indicated a normal arrangement of the visualized skeletal segments; there was upward migration of the humeral head on both sides, right more than leg, with the narrowing the glenohumaral joint space as well as the AC joints bilaterally.  There were also slight bulging formations on the bilateral AC joints.  The examiner diagnosed the Veteran with mild to moderate glenohumeral joint arthrosis and shoulder joint arthrosis, bilaterally, with upwards humeral head migration with subacromial narrowing.  The examiner concluded that the Veteran had an increased limitation of his right shoulder movements that resulted in more than one half of functional impairment.  

Finally, the Veteran underwent a VA examination of his right shoulder disability in June 2017, at which time he was diagnosed with right rotator cuff tendonitis.  During the examination, he reported pain in his right shoulder for many years that had progressively gotten worse; he has progressively lost range of motion, reporting that his pain interferes with lifting anything overhead.  He took Celebrex for pain control.  The examiner noted that the Veteran was right hand dominant.  The Veteran also had flare-ups of additional pain after strenuous activities.  

On examination, the Veteran had 90 degrees of flexion, abduction and internal rotation, and 30 degrees of external rotation.  The examiner noted that the Veteran had pain during all facets of range of motion testing and that his loss of range of motion did, in fact, interfere with the ability to lift overhead.  The Veteran verbalized that he was mildly uncomfortable over the entire shoulder joint.  The Veteran was able to perform repetitive motion testing, and there was no additional functional loss noted.  The examiner additionally indicated that the examination was medically consistent with the Veteran's statements respecting functional loss with repetitive use over time and during flare-ups.  

The Veteran had 4 out of 5 muscle strength during the examination, without any muscle atrophy.  He did not have right shoulder ankylosis.  He had a positive Hawkins' Impingement, lift-off subscapularis, and external rotation/infraspinatus strength tests; however, there was no dislocation, instability or labral pathology noted.  There was also no clavicle, scapula or AC joint disorders noted, nor was there any evidence of any conditions or impairments of the Veteran's right humerus.  Finally, the examiner noted that the Veteran was significantly impaired in his ability to lift any object overhead; he even had difficulty getting dressed.  The examiner additionally noted there was no objective pain on non-weightbearing, and the Veteran's passive range of motion and any additional functional impairment were the same as the active range of motion.

Based on the foregoing evidence, the Board finds that a 30 percent evaluation, but no higher, is warranted beginning June 16, 2009, but no earlier.  Beginning in the June 16, 2009 examination, the Veteran's right shoulder is noted to have a limitation of motion to 60 degrees.  By resolving reasonable doubt in his favor, the Board finds that such more closely approximates to limitation of motion to midway between side and shoulder level.  

However, at no time throughout the appeal period, is the Veteran's right shoulder shown to be limited to 25 degrees or less from the side.  Likewise, throughout the appeal period, the Veteran's right shoulder is not shown to have any ankylosis of the right scapulohumeral articulation, recurrent dislocation of the scapulohumeral joint, fibrous union, nonunion (false flail joint) or loss of head (flail shoulder) of the right humerus.  

Finally, prior to June 16, 2009, the Veteran's right shoulder was shown free with pain solely at the end points of the range of motion; there is no evidence that prior to June 16, 2009, that the Veteran had a limitation to less than shoulder level.  Consequently, the Board cannot find that an evaluation in excess of 20 percent is warranted prior to June 16, 2009.  

In short, the Board finds that beginning June 16, 2009, but not prior to that date, the Veteran's right shoulder demonstrates a limitation of motion to midway between side and shoulder level.  Throughout the appeal period, the Veteran's right shoulder is not shown to have limitation of motion to 25 degrees or less from the side, any ankylosis of the right scapulohumeral articulation, recurrent dislocation of the scapulohumeral joint, fibrous union, nonunion (false flail joint) or loss of head (flail shoulder) of the right humerus.  

Accordingly, beginning June 16, 2009, but no earlier, a 30 percent evaluation, but no more, is warranted for the Veteran's right shoulder disability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5203.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Varicose Veins Disabilities

The Veteran filed his claim for increased evaluation of his varicose veins disabilities on May 21, 2001; in deciding this claim, the Board has contemplated all of the evidence since May 21, 2000.  See 38 C.F.R. § 3.400(o).  Throughout the appeal period, the Veteran's varicose veins of his bilateral legs have been assigned a 10 percent evaluations, respectively, under 38 C.F.R. § 4.71a, Diagnostic Code 7120.  

Under Diagnostic Code 7120, a noncompensable evaluation is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent evaluation is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent evaluation is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent evaluation is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, and a 100 percent evaluation is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).  

Turning to the evidence of record, the Veteran filed his claim for increased evaluation in May 2001.  At that time, he submitted a private examination from June 1999, which indicated grade I chronic venous incompetence bilaterally; the right was pronounced and the left was very pronounced.  The Veteran also sought treatment in August 1999 for increased pain in his legs as the day went on.  

In a September 2002 letter, the Veteran was noted to have moderate right varicosis, with incomplete incompetence of the great saphenous vein and incompetence of the lateral knee-perforating veins.  There was also mild, deep conducting incompetence of the femoral vein.  He had pain in the right leg of neurological/orthopedic genesis.  The Veteran also had left grade I chronic venous incompetence with a very pronounced varicosis and complete incompetence of the great saphenous vein.  There was incompetence of the lateral knee-perforating veins, deep conducting vein incompetence of the popliteal vein, pain in the left leg of neurological/orthopedic genesis, and phlebedema.  The Veteran was told to wear compression stockings as needed for pain and/or on more pronounced stress in the form of long periods of sitting or standing; he was also recommended to do motion exercises and keep his leg elevated.  

In an October 2002 letter, the Veteran stated that he had persistent swelling that was not relieved by elevating his legs; he felt his varicose veins should be evaluated as 20 percent disabling.  

In a July 2005 letter, the Veteran was noted to have "strong pain" due to his varicose vein ailment; he was diagnosed with varicosis.  

In a July 2009 VA examination, the Veteran reported that he has had varicosis of his bilateral legs since service; at that time, he had support hose that he wore intermittently due to becoming too hot.  A sonograph of the Veteran's lower legs revealed completely compressible veins and branches.  

On examination, the Veteran's left leg showed a constriction from wearing the short hose, with slight edema formation.  No spider veins or varicosis on either side; there was no indication of ulcus varicosis and no hyperpigmentation in the region of the lateral ankles.  The Veteran was diagnosed with bilateral varicosis.  The examiner noted that the findings have not changed significantly since the 2002 examination, although the examiner did note pronounced arteriosclerosis of the leg arteries with beginning mediasclerosis.

During the September 2009 examination, noted above, the Veteran was shown to have a varicosity of the left lower leg, particularly pronounced in the left popliteal region more so on than on the right.  No further findings respecting his varicose veins were rendered at that time.  In the May 2012 VA examination, the examiner noted that there were significant varicose alterations of his bilateral legs, left more than right, with trophic disorders that likewise act to limit motion.  He was diagnosed with trunk varicosis bilaterally, although no further findings respecting his varicose veins was rendered at that time.  

The Veteran's Tricare records have been reviewed; he has sought treatment for his varicose veins throughout those records.  Generally, he has been given stockings and he continually complains of pain and swelling of his legs.  

Finally, the Veteran underwent a VA examination of his varicose veins in June 2017.  He was diagnosed with varicose veins of his bilateral legs.  During the examination, the Veteran reported worsening symptoms for many years.  His legs were painful when he was on his feet for a long time.  He also reported some swelling at times, and that he had to wear compression stockings.  He denied any surgical treatment for his varicose veins.  

On examination, the Veteran was noted to have varicose veins of both legs, with aching in his legs bilaterally after prolonged standing and walking.  His symptoms, however, were relieved by compression hosiery bilaterally.  The examiner additionally noted he had beginning stasis pigmentation bilaterally, as well as intermittent edema of his legs.  The examiner did not find that the Veteran's functioning was so diminished that he would be equally served with amputation with prosthesis.  The examiner finally concluded that the Veteran's varicose vein disabilities interfered with his ability to bear weight for prolonged periods.  

Based on the foregoing evidence, the Board finds that 20 percent evaluations, but no higher, respectively, for the Veteran's bilateral varicose vein disabilities is warranted throughout the appeal period.  

Specifically, the Board finds the Veteran's lay statements that he had persistent pain and edema which are not fully relieved by compression hosiery or elevation of his legs throughout the appeal period to be highly competent and credible.  Furthermore, the Veteran's complaints throughout the record bolster the veracity of these statements.  Finally, despite indicating that the Veteran's edema was intermittent and that his symptoms were relieved by compression hosiery during the most recent examination, the Veteran was noted to have beginning stasis pigmentation.  However, that the evidence throughout the appeal period does not demonstrate that there is persistent edema and stasis pigmentation or eczema, with or without ulceration, of the Veteran's bilateral legs.  

Consequently, the Board finds that the evidence throughout the appeal period more closely approximates a finding of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  No other code sections afford a higher rating for the symptoms at issue.

Accordingly, by resolving reasonable doubt in his favor, a 20 percent evaluation for the Veteran's varicose veins of the right and left leg, respectively, is warranted throughout the appeal period based on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Disabled American Veterans
Department of Veterans Affairs


